Filed 11/23/21 P. v. Ford CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




    THE PEOPLE,                                                                                C091138

                    Plaintiff and Respondent,                                     (Super. Ct. No. 19CF03066)

           v.

    BRANDON ALLEN FORD,

                    Defendant and Appellant.




         Defendant Brandon Allen Ford pleaded no contest to a drug offense and admitted
serving three prior prison terms pursuant to Penal Code section 667.5, subdivision (b), 1
one of which was for a sexually violent offense. The trial court sentenced him to four
years four months in prison, including one year for each of the prior prison term
enhancements. Shortly before sentencing, the Legislature enacted Senate Bill No. 136




1        Further undesignated statutory references are to the Penal Code.

                                                             1
(2019-2020 Reg. Sess.) (Senate Bill 136) (Stats. 2019, ch. 590, § 1), amending section
667.5, subdivision (b) to eliminate the one-year enhancement for offenses that are not
sexually violent; the new law took effect after defendant was sentenced and while his
case was pending on appeal.
       The parties agree that Senate Bill 136 applies retroactively to defendant’s case and
requires that two of his three one-year prior prison term enhancements be stricken from
his sentence. They differ, however, on the appropriate remedy after the enhancements
are stricken. After considering the parties’ supplemental briefing on this issue, we
conclude that because the parties did not agree to a stipulated sentence, but rather left the
term of imprisonment open for the court’s discretion up to the maximum of six years, the
proper remedy is to strike two of defendant’s prior prison term enhancements without
remanding for resentencing.
       Defendant also argues the trial court violated his constitutional rights by imposing
various fees, fines, and assessments without assessing his ability to pay, as required by
People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). We reject defendant’s
challenge to the fees and fines imposed and shall affirm the judgment as modified.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Defendant matched the description of a suspect in a battery and was contacted by a
Butte County Sheriff’s deputy; defendant admitted he was in possession of two
methamphetamine pipes. A subsequent search of defendant disclosed two pipes and a
bag of methamphetamine. 2
       Defendant was charged with possession of a controlled substance after a specified
prior conviction (Health & Saf. Code, § 11377, subd. (a); count 1), and possession of
drug paraphernalia (Health & Saf. Code, § 11364, subd. (a); count 2). It further was



2      The factual background is based on the probation report, which the parties
stipulated could serve as the factual basis for defendant’s plea.

                                              2
alleged that defendant had a prior strike conviction (§§ 667, subds. (b)-(j), 1170.12), and
had served three prior prison terms, two for possessing a controlled substance in violation
of Health and Safety Code section 11377, subdivision (a), and one for assault with
attempt to commit rape under section 220 (§ 667.5, subd. (b)).
       Defendant pleaded no contest to count 1 and admitted the three prior prison term
enhancements in exchange for dismissal of count 2 and the prior strike allegation with a
Harvey3 waiver. Defendant further agreed that sentencing would be left to the court’s
discretion and acknowledged that his maximum sentence could be six years in state
prison.
       The trial court sentenced defendant to four years four months in state prison,
consisting of the low term of 16 months for the drug offense plus one year for each of the
prison priors. Without objection, the court imposed a $300 restitution fine (§ 1202.4,
subd. (b)), a $300 parole revocation restitution fine, which was suspended unless parole
was revoked (§ 1202.45), a criminal laboratory analysis fee plus surcharges and
assessments totaling $195 (Health & Saf. Code, § 11372.5, subd. (a)), a $40 court
operations assessment (§ 1465.8), and a $30 conviction assessment (Gov. Code,
§ 70373). The court did not impose a drug program fee.
       Defendant timely appealed. The trial court denied his request for a certificate of
probable cause.
                                      DISCUSSION
                                             I
                   Senate Bill 136—Prior Prison Term Enhancements
       Defendant argues that Senate Bill 136 applies retroactively to his case. The
People agree, and we concur.




3      People v. Harvey (1979) 25 Cal.3d 754.

                                             3
       Senate Bill 136 amended section 667.5, subdivision (b), such that a one-year
enhancement for a prior prison term is imposed only if the prior prison term was for a
sexually violent offense. (People v. Winn (2020) 44 Cal.App.5th 859, 872.) Because
defendant served two of his three prior prison terms for drug possession offenses, the two
associated enhancements are now unauthorized if Senate Bill 136 applies to his case. 4
(In re Blessing (1982) 129 Cal.App.3d 1026, 1030; People v. Harvey (1980) 112
Cal.App.3d 132, 139.)
       Under In re Estrada (1965) 63 Cal.2d 740, when the Legislature amends a statute
to lessen the punishment for a crime, courts will assume, absent evidence to the contrary,
that the Legislature intended the new law to extend “as broadly as possible” to all
defendants whose judgments are not yet final. (People v. Conley (2016) 63 Cal.4th 646,
657; Estrada, supra, 63 Cal.2d at p. 745.) Eliminating the one-year enhancement for a
prison prior constitutes an ameliorative change in the law within the meaning of Estrada.
Thus, absent clear legislative intent to the contrary, we must presume the Legislature
intended the ameliorative change to apply to all cases in which a judgment is not yet final
on appeal, including judgments based on plea agreements. (Accord, People v. Matthews
(2020) 47 Cal.App.5th 857, 864-865 [Senate Bill 136 applies retroactively because it
lessens punishment for a person who no longer qualifies for the enhancement]; People v.
Lopez (2019) 42 Cal.App.5th 337, 340-342 [Senate Bill 136 applies retroactively to cases
not yet final on appeal]; People v. Jennings (2019) 42 Cal.App.5th 664, 680-682 [same].)
       Because defendant’s case is not final on appeal, and it is undisputed that he served
two prior prison terms for nonsexually violent offenses, we conclude Senate Bill 136




4       Defendant’s third prior prison term enhancement for assault with intent to commit
rape under section 220 constitutes a sexually violent offense as defined in Welfare and
Institutions Code section 6600. (§ 667.5, subd. (b); Welf. & Inst. Code, § 6600, subd. (b)
[defining “ ‘sexually violent offense’ ” to include violations of section 220].)

                                             4
applies retroactively here. The parties further agree, as do we, that the two one-year
section 667.5, subdivision (b) enhancements for defendant’s prior drug possession
offenses should be stricken. As noted, however, the parties’ views diverge when it comes
to the remedy question.
       In light of evolving case law regarding the appropriate remedy when a defendant’s
plea bargain includes a prior prison term enhancement that was eliminated by Senate Bill
136,5 we asked the parties for their “views on the trial court’s discretion on remand to
modify the sentence entered by the trial court after defendant’s no contest plea.” We
directed the parties “to address the holdings, to the extent they are relevant, in People v.
Stamps (2020) 9 Cal.5th 685; People v. France (2020) 58 Cal.App.5th 714; and People v.
Hernandez (2020) 55 Cal.App.5th 942, review granted January 27, 2021, S265739, in
addition to any other authorities the parties [found] relevant.”



5       Compare, e.g., People v. Joaquin (2020) 58 Cal.App.5th 173, 175 [Senate Bill 136
rendered parties’ plea agreement for stipulated 12-year term unenforceable; on remand
parties could enter into new plea agreement, but trial court could not impose a longer
sentence than in original plea agreement], review granted February 24, 2021, S266594,
People v. Griffin (2020) 57 Cal.App.5th 1088, 1090-1092 [applying Stamps (People v.
Stamps (2020) 9 Cal.5th 685) remedy to plea bargain with stipulated term of eight years
four months with limitation that trial court could not impose a longer sentence than
original agreement if new plea agreement is entered on remand], review granted February
17, 2021, S266521, and People v. Hernandez (2020) 55 Cal.App.5th 942, 944, 958
[applying Stamps remedy to plea agreement with 10-year stipulated term], review granted
January 27, 2021, S265739, with People v. Henderson (2021) 67 Cal.App.5th 785
[Stamps remedy does not apply to an open plea agreement that includes a prison prior
that is no longer valid after Senate Bill 136], People v. Andahl (2021) 62 Cal.App.5th
203, review granted June 16, 2021, S268336 [Stamps remedy did not apply to plea
agreement with stipulated seven-year eight-month term; the People bound by the
Legislature’s change in the law and not entitled to withdraw from plea agreement once
prison priors stricken under Senate Bill 136] (Andahl), and People v. France (2020) 58
Cal.App.5th 714, 717, 727-730 [Stamps remedy inapplicable to plea agreement with
stipulated four-year term that included prison prior enhancement that was no longer valid
under Senate Bill 136; the People not entitled to withdraw from plea agreement after
prison prior stricken], review granted February 24, 2021, S266771.

                                              5
       Defendant argues in his supplemental brief that the appropriate remedy is to strike
the two unauthorized prison priors while leaving the remainder of his plea bargain intact.
He urges us not to apply the remedy in Stamps, which allowed the prosecutor and the
court to withdraw their approval of a plea agreement if a prior serious felony
enhancement was ultimately stricken from the agreement on remand. (People v. Stamps,
supra, 9 Cal.5th at pp. 705-709 (Stamps).) Instead, defendant argues we should follow
this court’s recent opinion in Andahl, supra, 62 Cal.App.5th 203, review granted, which
found that Stamps did not apply to Senate Bill 136, and that the People were bound by the
unilateral legislative change in the law.
       The People, by contrast, argue that the remedy in Stamps, rather than Andahl,
should apply. They contend that after striking the two prior prison term enhancements,
the matter should be remanded for the trial court to consider whether to resentence
defendant on count 1, since he was originally sentenced to the low term, and then the
prosecution should be permitted to decide whether to consent to the resentencing or
withdraw from the plea agreement.
       In Stamps, the parties entered into a negotiated plea with a specified prison term,
which included a prior serious felony enhancement (§ 667, subd. (a)). (Stamps, supra, 9
Cal.5th at pp. 692-693.) After the defendant entered his plea, the Legislature passed
Senate Bill No. 1393 (2017-2018 Reg. Sess.) (Senate Bill 1393), which granted the trial
court discretion to strike the prior serious felony enhancement in furtherance of justice.
(Stamps, at p. 692.) The defendant appealed, seeking remand to allow the trial court to
strike the enhancements from the agreed-upon sentence in its discretion, but otherwise
keep the plea bargain intact. (Id. at p. 700.) The Supreme Court concluded that Senate
Bill 1393 applied retroactively but rejected the defendant’s argument that, on remand, the
trial court could dismiss the five-year prior serious felony enhancement while otherwise
maintaining the plea agreement. (Stamps, at pp. 693, 698-699, 700.)



                                             6
       Noting that the parties entered into a plea agreement for a specified prison term
based on the prior serious felony enhancement, the Supreme Court found the trial court
could not unilaterally modify the terms without the prosecution’s agreement. (Stamps,
supra, 9 Cal.5th at pp. 700-704.) Relying on the stipulated nature of the sentence, Stamps
explained that “ ‘Senate Bill No. 1393 does not entitle defendants who negotiated
stipulated sentences “to whittle down the sentence ‘but otherwise leave the plea bargain
intact.’ ” ’ ” (Stamps, at p. 706.) That would fundamentally alter the terms of the
agreement, depriving the People of the benefit of their bargain. (Id. at p. 703.) Thus, the
court held that the proper remedy was remand to allow the defendant, if he still wanted to
pursue such relief, to ask the trial court to strike the enhancement. If the trial court
elected to strike the enhancement, the People would be entitled to withdraw from the
agreement and, if desired, reinstate the dismissed charges, or the trial court could
withdraw its prior approval of the plea. (Id. at pp. 705-709.)
       In Andahl, the parties entered into a global negotiated plea with a specified prison
term in two cases, which included two prison prior enhancements (§ 667.5, subd. (b)).
(Andahl, supra, 62 Cal.App.5th at p. 207.) Execution of sentence was suspended, and the
defendant was placed on formal probation. (Ibid.) The court subsequently found
defendant violated probation in both cases, and executed the previously suspended seven-
year eight-month prison sentence. (Id. at p. 208.)
       After first determining that defendant’s case was not yet final for purposes of
Estrada retroactivity and that Senate Bill 136 applied (Andahl, supra, 62 Cal.App.5th at
pp. 208-212), the court considered the appropriate remedy. (Id. at pp. 212-215.) Andahl
found Stamps inapposite because, unlike Senate Bill 1393, at issue in Stamps, which gave
trial courts discretion to strike a prior serious felony enhancement, Senate Bill 136 was a
legislative mandate that certain prior prison term enhancements no longer applied.
(Andahl, at p. 214.) Thus, under Senate Bill 136, a trial court did not act unilaterally to
modify a plea agreement when striking a now-unauthorized prison prior and the People

                                               7
were bound to a legislatively-mandated change in defendant’s sentence without the
opportunity to withdraw from the plea agreement. (Andahl, at pp. 212-213.)
       Because defendant’s prior prison term enhancements were part of a plea
agreement that included an open sentence rather than one negotiated for a specific term,
we do not find Stamps to be controlling. (See, e.g., People v. Henderson, supra, 67
Cal.App.5th 785 [striking prior prison term enhancement while leaving the remainder of
plea agreement intact after concluding “Stamps is not on point because in this case the
parties entered into an open plea agreement rather than agreeing to a stipulated
sentence”].)
       Under the terms of defendant’s agreement, the parties left the matter of probation
and sentencing to the sole discretion of the trial judge. Although they acknowledged a
maximum sentence of six years, the trial court had an array of sentencing options. It also
could have granted defendant probation under section 1203, subdivision (e)(4) if it found
this case presented unusual circumstances, but the court found that it did not. It could
have imposed the lower, middle, or upper term for the possession offense. (Health & Saf.
Code, § 11377, subd. (a); § 1170, subd. (h).) And crucially, here, the trial court could
have exercised its discretion to dismiss defendant’s prison priors in the interests of justice
under section 1385. (People v. Thomas (1992) 4 Cal.4th 206, 209 [“the power to dismiss
an ‘action’ under section 1385 includes the power to dismiss or strike an enhancement”].)
       The trial court instead sentenced defendant to the low term of 16 months for the
drug offense, plus one year for each of the prison priors, for a total aggregate sentence of
four years four months. Accordingly, striking two of defendant’s prison priors and
leaving the plea deal intact will result in a two-year four-month prison term.
       We conclude that striking the enhancements in this case does not require us to
remand the matter to afford the People an opportunity to assent to the reduced sentence or
withdraw from the open sentence plea. As discussed, the parties’ agreement specifically
contemplated that the trial court might strike the prior prison term enhancements, and

                                              8
even contemplated that defendant might receive no prison time at all. Consequently,
striking two of the prior prison term enhancements leaves the material terms of the plea
deal intact because it still results in a two-year four-month prison term, which is within
the bounds of the original agreement. (See Stamps, supra, 9 Cal.5th at p. 701 [“ ‘ “While
no bargain or agreement can divest the court of the sentencing discretion it inherently
possesses [citation], a judge who has accepted a plea bargain is bound to impose a
sentence within the limits of that bargain,” ’ ” italics added].) Similarly, striking the
prison priors will not deprive the People of any reciprocal benefits for which they
bargained as, again, defendant’s sentence remains within the contours of their bargain.
We shall thus modify the judgment to strike two of defendant’s prison priors without
remanding for further proceedings.
                                              II
                                       Fees and Fines
       Defendant argues the trial court violated his constitutional rights to due process,
equal protection, and the prohibition against excessive fines by imposing various fees and
fines without holding a hearing to determine his ability to pay them. Although he
acknowledges he failed to object below, defendant argues his claim is not forfeited
because it involves his fundamental rights and because this court has inherent authority to
consider otherwise forfeited claims. To the extent his claim is forfeited, defendant argues
ineffective assistance of counsel.
       Defendant’s argument relies primarily on Dueñas, supra, 30 Cal.App.5th 1157,
which held that “due process of law requires the trial court to conduct an ability to pay
hearing and ascertain a defendant’s present ability to pay before it imposed court
facilities and court operations assessments under [ ] section 1465.8 and Government
Code section 70373.” (Dueñas, at p. 1164.) The Dueñas court also held that “although
[ ] section 1202.4 bars consideration of a defendant’s ability to pay unless the judge is
considering increasing the fee over the statutory minimum, the execution of any

                                              9
restitution fine imposed under this statute must be stayed unless and until the trial court
holds an ability to pay hearing and concludes that the defendant has the present ability to
pay the restitution fine.” (Dueñas, at p. 1164.) Defendant asks that we strike a $40 court
operations assessment (§ 1465.8), a $30 conviction assessment (Gov. Code, § 70373), a
$300 restitution fine (§ 1202.4, subd. (b)), a $300 parole revocation restitution fine
(§ 1202.45), and a $195 laboratory analysis fee (Health & Saf. Code, § 11372.5, subd.
(a)), and remand for a hearing to determine his ability to pay.
       The People argue defendant forfeited his Dueñas claim by failing to object or raise
the issue of his ability to pay in the trial court. The People further argue that defendant’s
punitive fines, such as the restitution fines and the laboratory analysis fee, are
constitutional, but they do not seek to uphold the imposition of the nonpunitive fines (the
court operations and conviction assessments) against defendant should he be unable to
pay. They concede that a hearing on defendant’s ability to pay the assessments is
warranted on this record. We do not accept the People’s concession.
       The arguments defendant advances in support of his assertion that his claim is not
forfeited presuppose that Dueñas was correctly decided. But we are not persuaded that
the analysis employed in Dueñas is correct. Our Supreme Court is now poised to resolve
this question, having granted review in People v. Kopp (2019) 38 Cal.App.5th 47, review
granted November 13, 2019, S257844, which agreed with the court’s conclusion in
Dueñas that due process requires the trial court to conduct an ability to pay hearing and
ascertain a defendant’s ability to pay before it imposes court operations and court
facilities assessments under section 1465.8 and Government Code section 70373. (Kopp,
supra, at pp. 95-96.)
       In the meantime, we join those authorities that have concluded the principles of
due process do not require a determination of a defendant’s present ability to pay before
imposing the fines and assessments at issue in Dueñas and in this proceeding. (People v.
Kingston (2019) 41 Cal.App.5th 272, 279; People v. Hicks (2019) 40 Cal.App.5th 320,

                                              10
329, review granted Nov. 26, 2019, S258946 (Hicks); People v. Aviles (2019) 39
Cal.App.5th 1055, 1068-1069 (Aviles); People v. Caceres (2019) 39 Cal.App.5th 917,
928 (Caceres).) In support of its due process rationale, Dueñas relies on authorities in
which courts have held it is unconstitutional to punish an indigent defendant or impede
his access to the courts solely on the basis of his poverty. (Dueñas, supra, 30
Cal.App.5th at pp. 1164-1168, citing In re Antazo (1970) 3 Cal.3d 100, 103-104
[invalidating practice of requiring convicted defendants to serve jail time if they were
unable to pay a fine or a penalty assessment], and Griffin v. Illinois (1956) 351 U.S. 12,
16-18 [100 L.Ed. 891, 897-898] [striking down a state of practice of granting appellate
review only to convicted criminal defendants who could afford a trial transcript].) As
courts have subsequently noted, the line of authorities in Dueñas addressing an indigent
defendant’s right of access to courts are inapplicable because the imposition of the
challenged fines and assessments did not affect the ability of the defendant in Dueñas to
present a defense at trial or to challenge the trial court’s rulings on appeal. (Hicks, supra,
at p. 326, rev.gr.; Kingston, supra, at pp. 279-280; Aviles, supra, at pp. 1068-1069;
Caceres, supra, at p. 927; see also People v. Gutierrez (2019) 35 Cal.App.5th 1027,
1038-1039 (conc. opn. of Benke, J.) (Gutierrez).)
       Similarly, authorities cited by Dueñas prohibiting incarceration for indigence
alone are also inapplicable. (Hicks, supra, 40 Cal.App.5th at p. 326, rev.gr.; Caceres,
supra, 39 Cal.App.5th at p. 927.) Defendant faces, at most, a civil judgment should he be
unable to pay. We disagree that any resulting negative consequences from such a civil
judgment constitute punishment akin to a due process violation. (See Caceres, at p. 927
[“Dueñas cites no authority for the proposition that [the negative consequences from a
civil judgment] constitute ‘punishment’ rising to the level of a due process violation]; see
also Gutierrez, supra, 35 Cal.App.5th at p. 1039 (conc. opn. of Benke, J.) [fines and fees
imposed in Dueñas did not “satisf[y] the traditional due process definition of a taking of
life, liberty or property”].)

                                             11
       To the extent imposing potentially unpayable fees or fines on indigent defendants
raises constitutional concerns, we agree that such challenges are properly analyzed under
the Eighth Amendment’s excessive fines clause, which limits the government’s power to
extract cash payments as punishment for an offense. (Aviles, supra, 39 Cal.App.5th at
pp. 1071-1072.) “The touchstone of the constitutional inquiry under the Excessive Fines
Clause is the principle of proportionality: The amount of the forfeiture must bear some
relationship to the gravity of the offense that it is designed to punish. [Citations.] . . .
[A] punitive forfeiture violates the Excessive Fines Clause if it is grossly disproportional
to the gravity of a defendant’s offense.” (United States v. Bajakajian (1998) 524 U.S.
321, 334 [141 L.Ed.2d 314, 329].)
       To determine whether a fine is excessive in violation of the Eighth Amendment,
we consider “(1) the defendant’s culpability; (2) the relationship between the harm and
the penalty; (3) the penalties imposed in similar statutes; and (4) the defendant’s ability to
pay.” (People ex rel. Lockyer v. R.J. Reynolds Tobacco Co. (2005) 37 Cal.4th 707, 728;
Gutierrez, supra, 35 Cal.App.5th at pp. 1040-1041 (conc. opn. of Benke, J.).)
Accordingly, although ability to pay may be part of the proportionality analysis, it is not
the only factor. (United States v. Bajakajian, supra, 524 U.S. at pp. 337-338.) We
review de novo whether a fine is excessive under the Eighth Amendment. (Bajakajian, at
p. 336, fn. 10.)
       We conclude the minimum $300 restitution fines, $40 court operations
assessment, $30 conviction assessment, and $195 laboratory analysis fee are not grossly
disproportionate to defendant’s level of culpability and the harm his offense caused.
Defendant was on parole, having several previous parole violations, when he again was
convicted for the new drug offenses. Defendant’s extensive recidivist history, coupled
with his present drug offenses, which require the expenditure of laboratory resources,
demonstrate that under the circumstances, the aggregate amount of the fines, fees, and
assessments is not excessive under the Eighth Amendment.

                                              12
       Having rejected defendant’s Dueñas and Eighth Amendment challenges to the
above referenced fines, fees, and assessments, we likewise reject his derivative claim of
ineffective assistance of counsel. (People v. Kipp (1998) 18 Cal.4th 349, 377 [failure to
assert a meritless defense does not demonstrate ineffective assistance of counsel].)
                                     DISPOSITION
       The judgment is modified to strike the two one-year prior prison term
enhancements under section 667.5, subdivision (b) for defendant’s prior drug
convictions. As so modified, the judgment is affirmed. The trial court is directed to
prepare an amended abstract of judgment reflecting the modified judgment, and to
forward a copy to the Department of Corrections and Rehabilitation.



                                                       KRAUSE                , J.



I concur:



      RENNER                , J.




                                            13
MAURO, Acting P. J., Concurring and Dissenting.


       I fully concur in the majority opinion except for part II of the Discussion,
pertaining to defendant’s challenge to the imposed fines and assessments, as to which
I dissent.
       In People v. Dueñas (2019) 30 Cal.App.5th 1157, the court held it is improper
to impose certain fines or assessments without determining defendant’s ability to pay.
(Id. at pp. 1168, 1172.) Although some courts have subsequently criticized Dueñas’s
legal analysis (see, e.g., People v. Hicks (2019) 40 Cal.App.5th 320, review granted
Nov. 26, 2019, S258946), Dueñas remains citable precedent. Until the California
Supreme Court has had an opportunity to resolve the current split in authority, I believe it
is appropriate in certain cases to remand the matter to give the trial court an opportunity
to consider defendant’s ability to pay.
       Here, defendant’s October 2019 sentencing occurred after Duenas was decided,
but defendant’s counsel did not raise an ability to pay challenge at the sentencing hearing.
Accordingly, an ability to pay challenge is forfeited regarding the fines and assessments.
Nevertheless, because defendant now asserts ineffective assistance of counsel, I would
remand the matter and direct the trial court to assess defendant’s ability to pay the fines
and assessments.



                                                         MAURO                 , Acting P. J.




                                              1